Title: Nicholas P. Trist to James Madison, 1 December 1832
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dr. Sir,
                            
                            
                                
                                    
                                
                                Wednesday evening. 
                            
                        
                        The enclosed will give you a juster idea of the real state of things at the Head Quarters of Nullification
                            &c than you can get at second hand. Offers of military support are pouring in upon the
                            President. Not a few from Virginia. The People of So. Ca. are
                            becoming aware of the impositions [pra]ctised upon them as to the peaceableness of the remedy,
                            and there are already some symptoms of a reaction sufficiently [p]rompt & decided to give
                            to the Union men the authority of annulling the ordinance &c. God send, that Virginia
                            by her "mediation between the parties" as ’tis called, may not do
                            mischief, and put herself in a position as ridiculous in the eyes of common-sense, as that of So. Ca.—Any pretext afforded
                            to the nullifiers for making a concession, at the desire of Virga. wd. be a serious evil:
                            inasmuch as it would keep the subject alive, & prevent that abrogation of the acts of these
                            demagogues which is necessary to settle the question. As to the course of our legislature, there is some ground for
                            apprehension, but some for hope also: according to the latest accounts. The conduct of our
                            state turns altogether upon the views taken of the right of Secession. I am astonished at the
                            views taken of this subject by every one. Mr. Livingston, Colo. Drayton &c all concur
                            in saying that if our doctrines as to the nature of the parties to the compact be sound, the
                            right of Secession must exist, as a peaceable right. When I drive
                            them into the corner, they escape under the general, (plausible but false) proposition that conflicting rights cannot coexist.
                            Lewis Randolph is the only one I have conversed with on the subject who has been able to see it
                            in its true light. I have hastily written something for the Enq. on this vitally important point.
                        I shall be obliged to defer my visit to you till January: I do not contemplate going further. In great haste
                            Yrs affectionally
                        
                            
                                N. P. T.
                            
                        
                    